Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In para. 0004, line 8 – “…viewers cannot generated superimposed images.” should be “…viewers cannot generate superimposed images.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13, the acronyms GSPS and CSPS are not defined. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanayama et al. (US 6979292 B2, published December 27, 2005 with a priority date of July 29, 2003), hereinafter referred to as Kanayama.
Regarding claim 1, Kanayama teaches a control device (see Fig. 1, image data generating unit 2) comprising: 
Acquiring means configured to acquire a plurality of images including an ultrasound image and a photoacoustic image taken in an examination (see col. 16, lines 66-67 – “…photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired.”); 
Selecting means configured to select, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image, based on information relating to the examination (see col. 27, lines 41-45, 47-51 – “…a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6…the method of acquiring photoacoustic image data and ultrasonic image data, which is started when the operator inputs an acquisition start command.”); and 
Generating means configured to generate an object for outputting, to an external device, at least information for displaying the second image superimposed on the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 – “…a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6.”).

Wherein the selecting means select the ultrasound image as the first image, and select the photoacoustic images as the second image (see Fig. 2 – selecting the ultrasound image from Image data memory A 61, and selecting the photoacoustic image from Image data memory B 62).
Regarding claim 3, Kanayama teaches a control device wherein the acquiring means acquire a plurality of photoacoustic images generated based on photoacoustic waves occurring in one irradiation of the subject body by light (see Fig. 1, optical transmission unit 1), and 
Wherein the selecting means select the second image for superimposed display on the first image from the plurality of photoacoustic images (see Fig. 2, display unit 6; see col. 17, lines 3-5 – “Desired image data items can be read from the image data memories A 61 and B 62 and be combined in the display image memory 63.”).
Regarding claim 6, Kanayama further teaches a control device comprising: accepting means configured to accept settings relating to generating of the object (see col. 15, lines 6-11– “…upon confirming that the photoacoustic data has been acquired, the operator operates the operation unit 5, inputting a command for starting the pulse echo method to acquire ultrasonic image data. The ultrasonic image data acquired by the pulse echo method is displayed, together with the photoacoustic image data.”).

Correlation processing means, wherein the examination includes irradiation of the subject body by light multiple times (see Fig. 1, irradiation unit 15; see col. 6, lines 42-44 – “…illuminating said breast tissue with short duration light pulses having wavelengths that lie in the absorption spectral bands of hemoglobin, to generate photoacoustic signals…”),
Wherein the acquiring means acquire multiple photoacoustic images, each generated based on photoacoustic waves occurring in each of the plurality of irradiations by light, as the photoacoustic image (see Figs. 13A-D – multiple light pulses for one photoacoustic image frame (θ1 to θ                        
                            α
                        
                    ), repeated), and
Wherein the correlation processing means correlate, out of the acquired ultrasound images and photoacoustic images, an image group including a plurality of photoacoustic images generated based on photoacoustic waves occurring in one irradiation by light included in the plurality of irradiations by light, and ultrasound images identified based on information relating to the one irradiation by light, and wherein the generating means generate the object for each image group that has been correlated (see Fig. 2; see col. 17, lines 1-5 – “…photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired. In this case, they may be temporarily stored in the image data memory A 61 and image data memory B 62, respectively. Desired image data items can be read from the image data memories A 61 and B 62 and be combined in the display image memory 63.”).
Regarding claim 8, Kanayama teaches a control device wherein the selecting means select based on information of time at which the ultrasound wave signals and photoacoustic signals each were acquired in the examination, as information relating to the examination (see Fig. 1; see col. 9, lines 30-32 – “The transmission/reception unit 22 selectively drives the electroacoustic conversion unit 23, and selectively receives reception signals from the electroacoustic conversion unit 23…”).
Regarding claim 15, Kanayama teaches wherein the generating means generate the object including the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 – “…a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6.”).
Regarding claim 16, Kanayama teaches wherein the information for displaying the second image superimposed on the first image includes at least information for identifying the first image (see Fig. 2; see col. 16, lines 36-39 – “The photoacoustic image data and ultrasonic image data are thus combined in the display image memory 63. The CRT monitor 65 displays these image data items, imposing one on the other. This makes it easy for the operator to identify the acoustic wave source from the photoacoustic image. It is desired that the ultrasonic image and photoacoustic image be displayed in different colors to enable the operator to distinguish one image from the other.”).
Regarding claim18, Kanayama teaches a control method comprising: acquiring a plurality of images including an ultrasound image and a photoacoustic image taken in an examination (see col. 16, lines 66-67 – “…photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired.”); selecting, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image, based on information relating to the examination (see col. 27, lines 41-45, 47-51 – “…a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6…the method of acquiring photoacoustic image data and ultrasonic image data, which is started when the operator inputs an acquisition start command.”); and generating an object for outputting, to an external device, the first image, and information for displaying the second image superimposed on the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 – “…a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6.”).
Regarding claim 19, Kanayama teaches a non-transitory recording medium storing a program that causes a computer (see Fig. 2; see – “The system control unit 4 has a CPU (not shown) and storage circuit (not shown).”) to execute acquiring a plurality of images including an ultrasound image and a photoacoustic image taken in an examination (see col. 16, lines 66-67 – “…photoacoustic image data and ultrasonic image data corresponding to a plurality of frames may be acquired.”), selecting, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image, based on information relating to the (see col. 27, lines 41-45, 47-51 – “…a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6…the method of acquiring photoacoustic image data and ultrasonic image data, which is started when the operator inputs an acquisition start command.”), and generating an object for outputting, to an external device, the first image, and information for displaying the second image superimposed on the first image (see Fig. 2, display unit 6; see col. 27, lines 41-45 – “…a photoacoustic image and an ultrasonic image are superimposed and displayed on the display unit 6.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US 20140194723 A1, published July 10, 2014 with a priority date of November 2, 2011), hereinafter referred to as Herzog.
Regarding claim 4, Kanayama teaches a control device that selects, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image, based on information relating to the examination, as disclosed in claim 1.
Kanayama does not teach wherein the selecting means further select a third image for superimposed display on the first image and second image, from the plurality of photoacoustic images, based on information related to the examination.
Whereas, Herzog, in the same field of endeavor, teaches wherein the selecting means further select a third image for superimposed display on the first image and second image, from the plurality of photoacoustic images, based on information related to the examination (see Figs. 2 and 7 – oxygenation map and hemoglobin maps are photoacoustic images, which can be selected and combined into a masked oxygenation map; see pg. 4, col. 1, para. 0055, lines 19-23 – “The generate parametric images (step 240) process outputs an oxygenation map (250), a hemoglobin map (255) and a masked oxygenation map (260). In an embodiment, any or all of the three maps are coregistered with, and overlaid on an ultrasound image (step 265).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting a photoacoustic image to superimpose onto an ultrasound image, as disclosed in Kanayama, by selecting another photoacoustic image to superimpose the image onto the display, as disclosed in Herzog. One of ordinary skill in the art would have been motivated to make this modification in order to have a higher signal-to-noise ratio to more easily view and diagnose regions with higher oxygenation and hemoglobin content, as taught in Herzog (see para. 0339). 
Regarding claim 5, Herzog further teaches wherein the generating means generate an object where an order of superimposing the second image and the third image on the first image is identifiable (see Figs. 13-15, bottom right image is the masked oxygenation map superimposed the ultrasound image; see pg. 28, col. 2, para. 0390, lines 1-4 – “…colorization on an image shows relative oxygenation, thus, for example, red may mean an area is less oxygenated than the surrounding tissue and green may mean it's more oxygenated.”).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 20130290826 A1, published October 31, 2013 with a priority date of June 25, 2013). 
Regarding claim 9, Kanayama teaches a control device configured to select a first image, and a second image to be display superimposed on the first image, based on information relating to the examination, as disclosed in claim 1.
Kanayama does not explicitly teach a control device wherein the object includes information of at least one of examination instance ID, series UID, patient ID, examination UID, and information of date and time relating to examination.
 Whereas, Niwa, teaches a control device wherein the object includes information of at least one of examination instance ID, series UID, patient ID (see pg. 2, col. 1, para. 0024, lines 15-16 – “…a patient ID to which medical image data belongs…”), examination UID, and information of date and time relating to examination.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting a first image, and a second image to be display superimposed on the first image, based on information relating to the examination as disclosed in Kanayama, by including patient identification, as disclosed in Niwa. One of ordinary skill in the art would have been motivated to make this modification in order to generate, organize, and archive the image data based on the patient’s information, as taught by Niwa (see Fig. 10, processing unit 13, medical finding report archiving apparatus 7).
	Regarding claim 10, Niwa further teaches wherein the information of date and time relating to the examination includes at least one of examination date, examination time, time of acquisition of the ultrasound image, and time of acquisition of the photoacoustic image (see para. 0024 – “…image capture date and time.”).

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al. (WO 2014181633 A1, published November 13, 2014), hereinafter referred to as Kazuhiro. 
Regarding claim 11, Kanayama teaches a control device that generates an object for outputting, to an external device, at least information for displaying the second image superimposed on the first image, as disclose in claim 1. 
Kanamaya does not explicitly teach wherein the generating means generate the second image as overlay image data as to the first image, and generates a DICOM image file including the first image and the overlay image data as the object, as information for superimposed display of the second image on the first image.
	Whereas, Kazuhiro, teaches a control device that generates a DICOM image file including the first image and the overlay image data as the object (see Fig. 3; see pg. 12, para. 1 – “…the photoacoustic image, reflected ultrasound image, and the header is stored in DICOM (Digital Imaging and communications in Medicine) format.”), as information for superimposed display of the second image on the first image (see pg. 6, para. 3 – “Image synthesizing means 31, by superimposing the photoacoustic image to example ultrasound images, performs image synthesis.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating information of the displayed superimposed images, as disclosed in Kanayama, by storing the data of the superimposed images in a DICOM image file. One of ordinary skill in the art would have been motivated to make this modification in order to use a standard format for imaging and communication that is used in diagnostics.
Regarding claim 12, Kanayama teaches a control device configured to generate an object for outputting, to an external device, at least information for displaying the second image superimposed on the first image, as disclosed in claim 1.
Kanayama does not explicitly teach wherein the generating means generate a DICOM image file including the first image as the object, and generate information for superimposed display of the second image on the first image as the object.
Whereas, Kazuhiro, teaches wherein the generating means generate a DICOM image file including the first image as the object (see Fig. 3; see pg. 12, para. 1 – “…the photoacoustic image, reflected ultrasound image, and the header is stored in DICOM (Digital Imaging and communications in Medicine) format.”), and generate information for superimposed display of the second image on the first image as the object (see Abstract – “…meta information which includes information that indicates position of the stored photoacoustic data and reflected acoustic wave data with the photoacoustic data and reflected acoustic wave data and stores the same in the auxiliary storage device.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object, as disclosed in Kanayama, by having the object be a DICOM image file, as disclosed in Kazuhiro. One of ordinary skill in the art would have been motivated to make this modification in order to use a standard format for imaging and communication that is used in diagnostics. 
Regarding claim 17, Kanayama teaches a control device wherein the information for displaying the second image superimposed on the first image includes at least information for identifying the first image, as disclosed in claim 16.
Kanayama does not explicitly teach the information for displaying the second image superimposed on the first image includes information indicating an order of superimposing the second image, out of the plurality of images to be superimposed on the first image, on the first image.
Whereas, Kazuhiro, teaches wherein the information for displaying the second image superimposed on the first image includes information indicating an order of superimposing the second image, out of the plurality of images to be superimposed on the first image, on the first image (see Fig. 6 – the first photoacoustic image (i.e. PA Area 1 and 2 of Frame 1) can be superimposed on an ultrasound image.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the superimposed images including information about the first image, as disclosed in Kanayama, where the combination will then also include information about the order of the second image, as disclosed in Kazuhiro. One of ordinary skill in the art would have been motivated to make this modification in order to locate the time and location of an anomaly for more accurate diagnosis so that the technician only focuses on the area of concern.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view Kazuhiro as applied to claim 12 above, and further in view of Niwa.
Kanayama in view of Kazuhiro teaches a control device that generates a DICOM image file as the object for the superimposed images, as disclosed in claim 12.
Kanayama in view of Kazuhiro does not explicitly teach wherein the object that is information for superimposed display of the second image on the first image that the generating means generate is one of a GSPS object and a CSPS object.
Whereas, Niwa, teaches generating a DICOM image file with a DICOM GSPS object (see para. 0025 – “The annotation data storage formats in this embodiment include a DICOM overlay format and DICOM GSPS (Gray Scale Presentation State) format. According to the DICOM overlay format, annotation data is embedded as DICOM overlay data in a medical image file. According to the DICOM GSPS form, annotation data is embedded as DICOM GSPS data in a medical image file or managed in a file different from a medical image file.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DICOM image file as the object for the superimposed display of the second image of the first image, as disclosed in Kanayama in view of Kazuhiro, by having DICOM GSPS data in the DICOM image file, as disclosed by Niwa. One of ordinary skill in the art would have been motivated to make this modification of having the information of the superimposed second image on the first image as DICOM GSPS data in order to store the information of the specific shape and position of the superimposed images in the DICOM medical image file associated with those images, as taught by Niwa (see para. 0046). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 20150250446 A1, published September 10, 2015 with a priority date of November 22, 2013), hereinafter referred to as Kanayama (US 20150250446 A1).
Regarding claim 14, Kanayama teaches a control device that selects, from the acquired plurality of images, a first image, and a second image to be displayed superimposed on the first image, based on information relating to the examination, as disclosed in claim 1. 
Kanayama does not explicitly teach wherein the selecting means select from images not determined to be suitable for diagnosis, out of the acquired plurality of images.
Whereas, Kanayama (US 20150250446 A1), teaches wherein the selecting means select from images not determined to be suitable for diagnosis, out of the acquired plurality of images (see Fig. 2, step S108; see pg. 6, col. 1, para. 0080 – “…excluding ultrasonic images in phases in which motion is large (an average velocity value is large) in step S108 can prevent the selection of an ultrasonic image which is mixed with motion artifacts and unsuitable for diagnosis.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selecting a photoacoustic image to superimpose onto an ultrasound image, as disclosed in Kanayama, by selecting images to be excluded in diagnosis, as disclosed in Kanayama (US 20150250446 A1). One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the data and diagnosis as it can reduce the overall set of reviewed images which contain redundancies and errors, as taught by Kanayama (US 20150250446 A1) (see para. 0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh et al. (US 20150201135 A1, published July 16, 2015 with a priority date of September 24, 2014) discloses a photoacoustic system that may display the difference image between the ultrasound image and photoacoustic image, or the difference image between two photoacoustic images. 
Oyama et al. (US 20140187903 A1, published July 3, 2014 with a priority date of December 20, 2013) discloses a system that displays and corrects the brightness of the photoacoustic image, and corrects the brightness of the ultrasound image independently from the brightness correction of the photoacoustic image. 
Nakamura et al. (US 20140187936 A1, published July 3, 2014 with a priority date of December 20, 2013) discloses a system that uses different image processing parameters inside and outside of the region of interest of the photoacoustic image, and is superimposed onto an ultrasound image and displayed.
Wakai et al. (US 20090010519 A1, published January 8, 2009 with a priority date of July 3, 2008) discloses a system that displays a combination of the morphological image and the functional image of a region of the heart.
Shiozawa et al. (US 20100177941 A1, published July 15, 2010 with a priority date of December 23, 2009) discloses a system that processes and stores medical images using a CAD server and a PACS/viewer apparatus, and a DICOM GSPS object in the image-attached CAD information.  
Oraevsky et al. (US 20130289381 A1, published October 31, 2013 with a priority date of November 2, 2012) discloses a real-time imaging system that generates coregistered maps of blood hemoglobin index and blood oxygenation index using ultrasonic and optoacoustic signals to differentiate between malignant tumors from beign tumors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nyrobi Celestine/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793